Title: From John Adams to Jedidiah Morse, 29 November 1815
From: Adams, John
To: Morse, Jedidiah



Dear Sir
Quincy Nov. 29. 1815

There are thirty or forty Histories of the American Revolution and consequent War now upon the Stocks and ready to be launched, as soon as the Weather and the tide will permit. The Chevalier Botta, an Italian Knight has already written one, which is Said to be the best that ever had appeared. Mr Mackean and Mr Pollard have written two others. Mr Randolph of Virginia has left one Soon to be printed. Several others are ready in Virginia. Mr Sharp of London is preparing another, and Governor Plummer of New Hampshire another. These are but a few. I have heard of many more. One is certainly Soon to appear, composed by General Wilkinson in Germantown Pensilvania where he was cloystered himself, for Six months for that purpose. This is to be in three Volumes of five hundred Pages each.
An History of military Operations from April 19th. 1775 to the 3d of September 1783 is not an History of the American Revolution, any more than the Marquis of Quincy’s Military History of Louis 14th, though much esteemed is a History of the Reign of that Monarch.
The Revolution was in the Minds and Hearts of the People, and in the Union of the Colonies, both of which were Substantially effected before Hostilities commenced.
When, Where, by what means, and in What manner, was this great intellectual moral and political Change accomplished?
Undoubtedly it was begun in the Towns of Boston and Salem where the British Government first opened their designs and first urged their Pretentions. In the month of February 1761 the great cause of Writts of Assistance was argued before the Supream Judicature of the Province in the Counsel Chamber in Boston, and this important question was tainted from the beginning with an odious and corrupt Intrigue. Chief Justice Stephen Sewall who was an enlightened Friend of Liberty, having great doubts of the Legality and constitutionality of this projected Writt of Assistance, at November Term 1760 at Salem, where it was Solicited by Cockle a Custom house Officer, had ordered the Question to be argued before the Court at their next February Term in Boston. But Sewall in the meantime died: and Bernard instead of fullfilling the Promises of two of his Predecessors, Shirley and Pounall to give the next Vacancy on that Bench to Colonel Otis, Appointed Hutchinson, for the very purpose of deciding the Fate of the Writts of Assistance and all other Causes in which the Claims of Great Britain might be directly or indirectly implicated; though Hutchinson was then Lt. Governor, Judge of Probate Member of Council, his Brother Oliver Secretary and his Brother Oliver Judge of the Supream Court, and himself furnished with no Education to the Law and very little Knowledge of it.
When the Cause came on, however Mr Otis displayed So comprehensive a Knowledge of the Subject; Shewed not only the Illegality of the Writt; its insidious and mischievous tendency; but he laid open the Views and designs of Great Britain of taxing Us; of destroying our Charters and assuming as the Powers of our Government, legislative Executive and Judicial, external and internal civil and ecclesiastical, temporal and Spiritual: and all this was performed with Such a profusion of Learning, Such convincing Argument and Such a torrent of Sublime and pathetic Eloquence; that a great Croud of Spectators and Auditors went away absolutely electrified. The next May Mr Otis was elected by the Town of Boston into the Legislature, and for ten Years afterwards; during the whole of which Period his Tongue and his Pen were incessantly employed in enlightening in his fellow Citizens and Countrymen in the Knowledge of their Rights and develloping and opposing the design of Great Britain. He governed the Town of Boston, and the House of Representativse, notwithstanding a few Excentricities, with a caution, a prudence and Sagacity, which astonished his Friends and confounded his Enemies, His Fame Soon Spread through the Continent and three or four Years afterwards was emulated by Mr Dickinson in his Farmers Letters, and Some other Gentlemen in Virginia began to think.
Here then, Sir, began the Revolution in the Principles Views Opinions and Feelings of the American People. Their Eyes were opened to a  clear Sight of the danger that threatened them and their Posterity and the Liberties of both in all future generations. From Boston these Alarms Spread through Massachusetts and all New England and in Course to New York New Jersey, Pensilvania, Maryland Virginia the Carolinas, and Georgia. A general Aspiration for a Union of the Colonies Soon followed, the first Attempt at which necessary measure was made in a Congress at New York in 1765 of which Brigadier Ruggles was President but Mr Otis the Soul. The President and Colonel Patridge Mr Otis’s Colleagues were devoted Hutchinsonians. The former ran away. Mr Ogden too, a Man of great Weight in the middle States also deserted. Timidity was too general. None Supported Otis with more Uniformity and decision than Mackean and Rodney of Delaware. Both of those Gentlemen have repeatedly told me, and Mr Rodney more frequently that of all the Members of that Body not one appeared to be So compleat a Master of every Subject or threw So much light on every question as Mr Otis.
The rise and progress of this Knowledge, the gradual Expansion and diffusion of the great change in minds of the People and the growing hopes of a Union of The Colonies and their dependence upon it as the future Rock of their Salvation: cannot be traced but by a dilligent Perusal of the Pamphletts, Newspapers and Hand Bills of both Parties and the Proceedings of the Legislatures from 1761 to 1774 when the Union of the Colonies was formed.
If Strength Should remain I may hereafter point to a few Periods, in which Knowledge made the greatest Advances and the Revolution in Understandings and Affections of the People made the most rapid progress.
But I must conclude at present with an assurance of the respect / and regard of your old Friend
John Adams
P.S. I Should have candidly added in its place that Bernard was not bound by the Promises of Shirley and Pounal; but his fault was in appointing a Judge So evidently and notoriously partial as Hutchinson.
Nor do I approve of Shirleys and Pounals Promises of a Vacancy before it happened. A practise very common in Europe, and too frequent in America before and Since the Revolution. I never countenanced it in any one  Instance.

